
	
		I
		112th CONGRESS
		2d Session
		H. R. 6197
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2012
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  eliminate certain contribution limitations, to require political committees to
		  post information on contributions received by the committees on the websites of
		  such committees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Candidate Accountability
			 Act.
		2.Elimination of
			 limitations on contributions
			(a)Elimination of
			 limitations; exception for contributions to candidates of over $50,000 within 5
			 days of electionSection
			 315(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)) is
			 amended by adding at the end the following new paragraphs:
				
					(9)No person shall make contributions to
				any candidate and the candidate’s authorized committees with respect to any
				election for Federal office which, in the aggregate, exceed $50,000 during the
				5-day period ending on the date of the election.
					(10)The limitations provided under this
				subsection, other than the limitation provided under paragraph (9), shall not
				apply with respect to any election held on or after January 1,
				2013.
					.
			(b)Conforming
			 amendment relating to national party senatorial campaign
			 committeesSection 315 of such Act (2 U.S.C. 441a) is amended by
			 striking subsection (h).
			3.Requiring control
			 or direction by candidate as condition of treatment of political party
			 expenditures as coordinated expenditures
			(a)Control or
			 direction requiredParagraph (4) of section 315(d) of such Act (2
			 U.S.C. 441a(d)) is amended to read as follows:
				
					(4)Special rule for direct costs of
				communicationsThe direct
				costs incurred by a political committee of a political party for a
				communication made in connection with the campaign of a candidate for Federal
				office shall not be subject to the limitations contained in paragraphs (2) and
				(3) unless the communication is controlled by, or made at the direction of, the
				candidate or an authorized committee of the
				candidate.
					.
			(b)Conforming
			 amendmentParagraph (1) of section 315(d) of such Act (2 U.S.C.
			 441a(d)) is amended by striking paragraphs (2), (3), and (4) and
			 inserting paragraphs (2) and (3).
			4.Requiring
			 campaign committees to post contribution information on committee
			 websitesSection 304 of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434) is amended by adding at
			 the end the following new subsection:
			
				(j)Posting of
				contribution information on committee Websites
					(1)RequirementEach political committee shall post on the
				official public website of the committee the information required to be
				reported under subsection (b)(3).
					(2)Deadline for
				postingA political committee shall post the information required
				under paragraph (1) with respect to a contribution not later than 7 business
				days after receiving the contribution, except that if the aggregate amount or
				value of the contribution or contributions made by the person during the
				calendar year or election cycle involved (as the case may be) exceeds $10,000,
				the committee shall post the information not later than 2 business days after
				receiving the contribution.
					(3)FormatA
				political committee shall post the information required under paragraph (1) in
				a searchable, sortable, and downloadable
				format.
					.
		5.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring on or after January 1,
			 2013.
		
